Case 3:17-cv-01124-MMA-WVG Document 97-5 Filed 08/05/19 PageID.1779 Page 1 of 4



   1    James T. Ryan, Esq. (SBN 210515)
   2    JAMES T. RYAN, P.C.
        1110 Glenville Dr. # 307
   3    Los Angeles, California 90035
   4    Tel: 310.990.2889
        Email: jr@jamestryan.com
   5
   6    For Plaintiff LA JOLLA SPA MD, INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        SOUTHERN DISTRICT OF CALIFORNIA
  10
        LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
  11
  12          Plaintiff,                    DECLARATION OF JAMES T. RYAN
                            vs.             SUBMITTED IN CONNECTION WITH
  13                                        OPPOSITION TO MOTION FOR
        AVIDAS PHARMACEUTICALS,             DISMISSAL UNDER F.R.C.P. 12(b)(1)
  14    LLC, a limited liability company;   AND 12(b)(6), OR IN THE
        and DOES 1 through 10 inclusive,    ALTERNATIVE, FOR SUMMARY
  15                                        JUDGMENT UNDER F.R.C.P. 56
  16          Defendants.
                                            Judge: Hon. Michael M. Anello
  17                                        Date: August 19, 2019
                                            Time: 2:30 p.m.
  18                                        Courtroom: 3D
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 3:17-cv-01124-MMA-WVG Document 97-5 Filed 08/05/19 PageID.1780 Page 2 of 4



   1                         DECLARATION OF JAMES T. RYAN
   2           I, James T. Ryan, declare as follows:
   3         1.     I am counsel of record for Plaintiff La Jolla Spa MD, Inc. I have
   4   personal knowledge of the following facts.
   5         2.     Attached as Exhibit 1 hereto is a true and correct copy of the relevant
   6   pages from the certified deposition transcript of Avidas Pharmaceuticals, LLC
   7   (“Avidas”) taken on May 3, 2019. I conducted the examination of Avidas.
   8         3.     Attached as Exhibit 2 hereto is a true and correct copy of Exhibit 56 to
   9   the deposition of Avidas, which is generally referred to as the Inventory and
  10   License Agreement between Avidas and SciDerma Medical, LLC. This document
  11   is also attached as Exhibit L to the Declaration of Julie Chovanes (Doc. No. 96-4).
  12         4.     Attached as Exhibit 3 hereto is a true and correct copy of a page from
  13   Exhibit 61 to the deposition of Avidas, which is a document Avidas produced in
  14   discovery and is Bates stamped as A_1042.
  15         5.     Exhibit 4 is intentionally omitted.
  16         6.     On January 9, 2019, the Court entered its Amended Scheduling Order
  17   (Doc. No. 54) and ordered that the 30-day discovery response deadlines set forth in
  18   the Federal Rules of Civil Procedure are shortened to 15 days. (Id. at ¶2.)
  19         7.     On January 29, 2019, the parties agreed that discovery could be served
  20   via email. Attached as Exhibit 5 is a true and correct copy of my January 29, 2019
  21   email to Avidas’ counsel, Julie Chovanes, confirming that the parties agreed to
  22   serve discovery via email.
  23         8.     On February 25, 2019, I served Plaintiff’s Third Set of Requests for
  24   Admission on counsel for Avidas accompanied by a certificate of service. The
  25   instructions for the requests state that the requests were being served pursuant to
  26   Rule 26 and 36 of the Federal Rules of Civil Procedure and the Court’s Amended
  27   Scheduling Order and that responses were due within fifteen days of service.
  28   Attached hereto as Exhibit 6 is a true and correct copy of the Requests for

                                                 2
Case 3:17-cv-01124-MMA-WVG Document 97-5 Filed 08/05/19 PageID.1781 Page 3 of 4



   1   Admission along with the service transmittal email to counsel. Based on the
   2   deadline set forth in the Court’s Amended Scheduling Order, Avidas’ response to
   3   Plaintiff’s Third Set of Requests for Admission was due no later than March 15,
   4   2019 (assuming additional 3 days for service). I did not grant Avidas an extension
   5   on the deadline to respond.
   6         9.    Avidas did not serve its response to Plaintiff’s Third Set of Requests
   7   for Admission until March 22, 2019. Attached hereto as Exhibit 7 is a true and
   8   correct copy of Avidas’ responses and the service transmittal email from counsel.
   9         10.   Attached as Exhibit 8 hereto is a true and correct copy of the relevant
  10   pages from the certified deposition transcript of Craig Langbo, the 30(b)(6) witness
  11   produced by EPI Printers, Inc., taken on March 27, 2019. I conducted the
  12   examination of Craig Langbo.
  13         11.   On April 5, 2019, I caused to be served a subpoena on a third-party
  14   witness, Americommerce, seeking, among other things, information about taking
  15   down the Vitaphenol e-commerce website it hosted called
  16   vitaphenol.americommerce.com. Attached as Exhibit 9 is a true and correct copy of
  17   a custodian of records declaration for Americommerce LLC with a business record
  18   produced in response to the subpoena reflecting a May 16, 2017 request by EPI to
  19   cancel the website.
  20         12.   Attached as Exhibit 10 is a true and correct copy of a July 18, 2014
  21   email from Margaret Gardner (Avidas’ president), which was produced by Joe
  22   Kuchta in response to a subpoena. I examined Ms. Gardner about this email at
  23   pages 253-254 of her deposition transcript. See Exhibit 1.
  24         13.   Attached as Exhibit 11 is a true and correct copy of a July 24, 2014
  25   email from Margaret Gardner (Avidas’ president), which was produced by Joe
  26   Kuchta in response to a subpoena.
  27
  28

                                                3
Case 3:17-cv-01124-MMA-WVG Document 97-5 Filed 08/05/19 PageID.1782 Page 4 of 4



   1
   2         I declare the foregoing under penalty of perjury under the laws of the United
   3   States. Executed on August 5, 2019 at Los Angeles, California.
   4
   5
   6                                         /s James T. Ryan
                                             __________________________________
   7                                         James T. Ryan
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                4
